Citation Nr: 0830081	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  04-38 804	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral knee 
degenerative joint disease (DJD), to include as secondary to 
service-connected lumbar degenerative disc disease (DDD) and 
bilateral leg shin splints. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and a friend




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from May 1979 to October 1983.

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 2003 rating action that denied service 
connection for bilateral knee DJD, to include as secondary to 
service-connected low back and bilateral leg shin splint 
disabilities.

In May 2005, the veteran and a friend testified at a hearing 
before a decision review officer at the RO.  

In July 2008, the veteran testified at a Board hearing before 
the undersigned Veterans Law Judge at the RO.

For reasons expressed below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify the appellant when 
further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007)) includes enhanced duties to notify and assist 
claimants.    

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claim on appeal has not been accomplished.

The veteran contends that he currently suffers from a 
bilateral knee disability that either had its onset in 
service, or is proximately due to or the result of his 
service-connected low back disability or shin splints of 
either leg.  

With respect to the claim for secondary service connection 
for bilateral knee DJD, the Board notes that Allen v. Brown, 
7 Vet. App. 439, 448 (1995), holds that 38 C.F.R. § 3.310(a) 
(2007) authorizes a grant of service connection not only for 
disability caused by a service-connected disability, but for 
the extent of additional disability resulting from 
aggravation of a non-service-connected disability by a 
service-connected one.  Such findings are needed to resolve 
the claim for service connection for bilateral knee DJD as 
secondary to service-connected lumbar DDD or bilateral leg 
shin splints, and the Board finds that due process of law 
requires that this matter must thus be remanded to the RO to 
obtain a VA examination of the veteran with medical opinions 
that address these questions.

The veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2007).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims folder a copy of the notice of the date and time 
of the examination sent to him by the pertinent VA medical 
facility. 
  
Prior to the examination, the RO should obtain copies of all 
records of treatment and evaluation of the veteran for low 
back, knee, and shin splint disabilities at the Orlando, 
Florida VA outpatient clinic (VAOPC) from August 2006 up to 
the present time.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration 
thereof, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, 
under 38 C.F.R. § 3.159(b), efforts to obtain Federal records 
should continue until either the records are received or 
notification is provided that further efforts to obtain such 
records would be futile.  See 38 C.F.R. § 3.159(c)(1).  

In March 2004, the appellant notified the RO that in May 2003 
the Social Security Administration (SSA) determined that he 
was entitled to disability benefits.  Although the RO 
obtained a copy of a November 2005 SSA determination finding 
the veteran entitled to continuing SSA disability benefits, a 
copy of the SSA disability determination initially finding 
the veteran entitled to SSA benefits in 2003, together with 
medical records underlying that initial determination, have 
not been obtained.  While SSA records are not controlling for 
VA determinations, they may be "pertinent" to VA claims.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier 
v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is 
put on notice of the existence of SSA records, as here, it 
must seek to obtain those records before proceeding with the 
appeal.  See Murincsak; also, Lind v. Principi,    3 Vet. 
App. 493, 494 (1992).  In this case, the Board finds that due 
process of law requires the RO to obtain a copy of the 
initial SSA decision awarding the appellant disability 
benefits in 2003, together with all medical records 
underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  The Board points 
out that, under 38 C.F.R. § 3.159(b), efforts to obtain 
Federal records should continue until either the records are 
received or notification is provided that further efforts to 
obtain them would be futile.  See 38 C.F.R. § 3.159(c)(1). 

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.
 
Accordingly, to ensure that all due process requirements 
imposed by the VCAA are met, this case is hereby REMANDED to 
the RO via the AMC for the following action:



1.  The RO should obtain copies of all 
records of treatment and evaluation of 
the veteran for low back, knee, and shin 
splint disabilities at the Orlando, 
Florida VAOPC from August 2006 up to the 
present time.  In requesting these 
records, the RO should follow the current 
procedures prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims folder.

2.  The RO should obtain from the SSA a 
copy of its decision initially awarding 
the appellant disability benefits in 
2003, together with all medical records 
underlying that determination.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims folder.  

3.  If any records sought are not 
obtained, the RO should notify the 
appellant and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  Thereafter, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination by a physician.  The entire 
claims folder must be made available to 
the examiner, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, including 
X-rays, and all clinical findings should 
be reported in detail.    

The doctor should review the claims 
folder and render opinions, consistent 
with the clinical findings and sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
at least a 50% probability) that any 
diagnosed disability of either knee, 
including DJD,     (a) had its onset in 
military service, or (b) was caused or 
has been aggravated by the veteran's 
service-connected lumbar DDD or shin 
splints of either leg.  If aggravation of 
any non-service-connected knee disability 
by the service-connected lumbar DDD or 
shin splints of either leg is found, the 
examiner should attempt to quantify the 
degree of additional disability resulting 
from the aggravation.  In reaching his 
opinions, the physician should review and 
address the service medical records, and 
post-service medical records including 
March 2003, August 2005, February 2006, 
September 2007, and March 2008 VA 
examination reports.

The doctor should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
and opinions reached, in a printed 
(typewritten) report.  

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998). 

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority, to include the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

